Citation Nr: 0939665	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  02-11 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 through 
June 1955.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The claims file has since 
been transferred to the RO in San Juan, Puerto Rico for 
further handling.

The Board notes that the Veteran's appeal also initially 
included the issues of service connection for bilateral 
hearing loss, bilateral tinnitus, Meniere's syndrome, and 
anxiety disorder as secondary to a service connected shell 
fragment wound to the right arm and wrist.  Each of these 
claims was denied by the Board in a June 2008 decision and 
remand.  The issue of the Veteran's entitlement to TDIU was 
remanded to the RO in order that it could:  (1) obtain from 
the Veteran information concerning his employment history; 
(2) schedule a VA examination for the purpose of ascertaining 
whether he was unemployable due to his service connected 
disabilities alone; and (3) ensuring that all duties to 
notify and assist the Veteran are properly discharged.  The 
action directed in the Board's June 2008 remand were 
completed and the matter was returned to the Board for 
consideration.  In February 2009, the Board remanded this 
matter once again, based upon statements by the Veteran at a 
September 2008 VA examination that he received Social 
Security disability benefits, to permit the RO to obtain the 
Veteran's Social Security records.  The Board is satisfied 
that the action directed in its February 2009 remand have 
been performed and is prepared to proceed with appellate 
consideration of the Veteran's claim for TDIU.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include a 
right ulna fracture with radial deviation and complete loss 
of radial and ulnar flexion, evaluated as 50 percent 
disabling; right ulna fracture with 45 degrees loss of 
pronation and 40 degrees loss of supination, and weakness of 
grip of the right hand, evaluated as 10 percent disabling; 
and a scar on the left thigh, evaluated as 10 percent 
disabling.


2.  The Veteran's service-connected disabilities were 
incurred while in action and must accordingly be evaluated as 
a single disability pursuant to 38 C.F.R. § 4.16(a).

3.  For the purposes of 38 C.F.R. § 4.16(a), the Veteran has 
a single service-connected disability that is ratable at 60 
percent.

4.  The evidence of record does not demonstrate that the 
Veteran's service-connected disorders, in and of themselves, 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).


Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one disability that is 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose 
of determining the above, the following will be considered as 
one disability:  1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor set forth under 38 C.F.R. § 4.26, if 
applicable; 2) disabilities resulting from common etiology or 
a single accident; 3) disabilities affecting a single body 
system, e.g., orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric; 4) multiple injuries 
incurred in action; or 5) multiple disabilities incurred as a 
prisoner of war.  In exceptional cases, an extra-schedular 
rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the Veteran's service-connected disabilities 
include a right ulna fracture with radial deviation and 
complete loss of radial and ulnar flexion, evaluated as 50 
percent disabling; right ulna fracture with 45 degrees loss 
of pronation and 40 degrees loss of supination, and weakness 
of grip of the right hand, evaluated as 10 percent disabling; 
and a scar on the left thigh, evaluated as 10 percent 
disabling.  In this case, the Veteran's service treatment 
records establish that the Veteran's right ulnar and right 
hand injuries were sustained in a January 1952 enemy 
artillery attack.  Following the Veteran's in-service injury, 
treatment included skin graft surgery which used the 
Veteran's left thigh as the donor site and resulted in his 
service-connected scar.  Under the circumstances, the Board 
finds that the Veteran's right ulnar and right hand 
disabilities and left thigh scar were incurred in action.  
Accordingly, his service-connected disabilities must be 
evaluated as a single disability for the purpose of 
determining his combined disability rating.  In this case, 
the Veteran's single disability evaluation is 60 percent.  
See 38 C.F.R. §§  4.16(a), 4.25.  As such, he meets the 
initial criteria for schedular consideration for the grant of 
TDIU under 38 C.F.R. § 4.16(a), and the question thus becomes 
whether he is unable to secure substantially gainful 
occupation due to his service-connected disabilities.

The Board is cognizant of the difficulties facing the Veteran 
in seeking employment.  Nonetheless, the fact that a veteran 
is unemployed or has difficulty obtaining employment is 
insufficient, in and of itself, to establish unemployability.  
The relevant question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this regard, the Board has considered the Veteran's 
educational and employment background.  The Veteran's DD Form 
214 reflects that prior to service, he obtained a high school 
diploma and worked as a drug store clerk.  At a January 2007 
VA treatment, the Veteran reported that he had obtained a 
bachelor's degree in accounting and that he worked as an 
accountant for a family business.  At the Veteran's September 
2008 VA examination, he reported that he worked as an 
accountant from 1958 through 1973.  According to the Veteran, 
he has not been employed since that time.

Throughout the period of the Veteran's appeal, private and VA 
treatment records note ongoing symptoms of right wrist pain, 
weakness marked by poor grip strength and an inability to 
lift objects greater than five pounds with his right hand, 
and poor wrist stability.  The treatment records do not 
indicate any post-service hospitalization for treatment of 
the Veteran's right wrist, hand, or right thigh scar.

At a September 2008 VA examination of the Veteran's right 
wrist, the Veteran demonstrated diminished range of motion 
and a major functional deficit of weakness.  Nonetheless, the 
VA examiner concluded that the Veteran was "not likely 
unemployable" with regard to his right wrist injury.  At a 
VA examination of the Veteran's right thigh scar, which was 
performed the same day, the Veteran reported occasional 
discomfort when objects rubbed against his right thigh.  On 
examination, however, he did not demonstrate any limitation 
of motion or other function of the right thigh.  The examiner 
found that the Veteran's scar also did not render the Veteran 
unemployable.


The Board acknowledges the Veteran's contention, as reported 
at his VA examination, that he left his employment as an 
accountant in 1973 for several reasons, including the 
disability in his right forearm and wrist.  Nonetheless, such 
contentions are rebutted by prior statements made by him at a 
May 1977 VA examination that he had been unable to work for 
the past four years due to dizzy spells.  The Veteran's lay 
contentions are further rebutted by the findings and 
conclusions expressed by the VA examiner in his August 2008 
report.

It is noted that under 38 C.F.R. § 4.18, a veteran may be 
considered unemployable upon termination of employment which 
was provided on account of disability, or in which special 
consideration was given on account of the same, when it is 
satisfactorily shown that he or she is unable to secure 
further employment.  In instances of amputation, sequelae of 
fractures and other residuals of traumatism shown to be of 
static character, a showing of continuous unemployability 
from the date of the incurrence, or the date the condition 
reached the stabilized level, is a general requirement in 
order to establish the fact that present unemployability is 
the result of the disability.  In this case, the Veteran's 
assigned disability ratings for his service-connected 
disabilities were issued in a December 1955 rating decision 
and have been undisturbed since that time.  In that rating 
decision, the RO characterized the Veteran's disability as 
"static." However, given the September 2008 VA examiner's 
findings and the employment history provided by the Veteran 
at that examination, the evidence does not establish 
continuous unemployability from the date of the incurrence of 
the Veteran's injuries or the date that the Veteran's 
injuries were stabilized.

In summary, the evidence of record does not establish that 
the Veteran's service-connected disabilities render him 
unable to secure and follow a substantially gainful 
occupation in and of themselves.  Accordingly, the 
preponderance of the evidence is against his claim of 
entitlement to TDIU, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
The Board would point out, however, that the Veteran is free 
to reopen his claim at any time. 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for TDIU in a June 2004 notification letter.  In a 
July 2008 notice letter, the Veteran was also notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Following a reasonable period of time in which 
the Veteran was afforded the opportunity to respond, this 
matter was readjudicated in an October 2008 Supplemental 
Statement of the Case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's VA treatment records and identified 
private treatment records have been obtained.  Based upon 
contentions made by the Veteran at his September 2008 VA 
examination that he received Social Security disability 
benefits, this matter was remanded in February 2009 to obtain 
the Veteran's Social Security records.  An April 2009 
response from the Social Security Administration, however, 
reflects that the Veteran's Social Security records have been 
destroyed and are not available.  Additionally, the Veteran 
was afforded VA examinations of his right wrist and forearm 
and right thigh scar in September 2008.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to TDIU is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


